DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, and 7-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoo et al.(U.S. 2021/0267043).
Regarding Claim 1, Yoo et al. discloses a microelectronic assembly, comprising: 
a first conductive via having a first footprint in a first dielectric layer (first via V1:VP1, first dielectric layer 211, Figure 3); 
a conductive trace having a first surface and an opposing second surface, wherein the first conductive via is in contact with the first surface of the conductive trace (conductive trace 221, Figure 3); and 
a second conductive via having a second footprint in a second dielectric layer, wherein the second dielectric layer is on the first dielectric layer, wherein the second conductive via is in contact with the second surface of the conductive trace, wherein the second conductive via is vertically aligned with the first conductive via (second conductive via V2:VP1, second dielectric layer 212, Figure 3), and wherein the second footprint extends beyond the first footprint on a single side by between 0.1 µm and 7.5 µm (offset VP1 vias, Figure 6, Paragraphs 230 and 237. The vias have 40%-90% overlapping areas and a width of 10µm to 150µm, both values give with sufficient specificity, see MPEP 2131.03.  Using the calculation of the area of overlap of two circles with equal radii, vias with a width of 20µm and having an overlapping area of less than 90% will have footprints offset by 2µm or more, thus meeting the limitation of the claim).
Regarding Claim 3, Yoo et al. further discloses wherein a material of the first dielectric layer is different from a material of the second dielectric layer (Paragraph 162).
Regarding Claim 5, Yoo et al. further discloses wherein the second dielectric layer includes an organic material (Paragraph 158).
Regarding Claim 7, Yoo et al. further discloses a fifth conductive via in the second dielectric layer (fifth conductive via V2:VP3, second dielectric layer 212, Figure 3), wherein the fifth conductive via is in contact with the second surface of the conductive trace (conductive trace 221, Figure 3), and wherein the fifth conductive via is not vertically aligned with the first conductive via (first conductive via V1:VP1, fifth conductive via V2:VP3. Please note that the term “vertically” without further definition of relative orientation to first/second surfaces can be read as at any angle).
Regarding Claim 8, Yoo et al. further discloses wherein the first dielectric layer and the second dielectric layer are on a surface of a die (die 110, Figure 3).

Regarding Claim 9, Yoo et al. further discloses wherein the first dielectric layer and the second dielectric layer are on a surface of an interposer (interposer 210/250, Figure 3).
Claims 10-12 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scannell (U.S. 9,674,939).
Regarding Claim 10, Scannell discloses an integrated circuit (IC) package substrate, comprising: 
a conductive trace having a first surface and an opposing second surface (conductive trace 50 in layer 300, Figure 7); 
a first conductive via in a first dielectric layer, wherein the first conductive via is in contact with the first surface of the conductive trace (first conductive via 50, first dielectric layer 200, Figure 7); and 
a second conductive via in a second dielectric layer, wherein the second conductive via is in contact with the second surface of the conductive trace, wherein the second dielectric layer is on the first dielectric layer (second conductive via 50, second dielectric layer 400, Figure 7), and 
wherein the first conductive via, the second conductive via, and the conductive trace have a same width between 0.5 um and 25 µm (Column 6, Lines 39-41 and Column 7, Lines 1-2. Please note that the term in contact without further definition does not require direct physical contact.  Please note that the term “a width” without further defining it to be relative to the first/second surface allows for any directional measurement of the element to be considered a “width”).
Regarding Claim 11, Scannell further discloses wherein the second conductive via is vertically aligned with the first conductive via (second conductive via 50, first conductive via 50, Figure 7).
Regarding Claim 12, Scannell further discloses wherein the second conductive via is not vertically aligned with the first conductive via (second conductive via 50, first conductive via 50, Figure 7, when vertical is considered parallel to the first surface. Please note that the term “vertically” without further definition of relative orientation to first/second surfaces can be read as at any angle. It should be noted that if the term “vertically” is further specified to me perpendicular to the first surface, then the drawings of the originally filed application fail to show an embodiment wherein “the first conductive via, the second conductive via, and the conductive trace have a same width…wherein the second conductive via is not vertically aligned with the first conductive via” as all shown embodiments are “vertically” aligned.).
Regarding Claim 17, Scannell discloses a computing device, comprising: a microelectronic assembly, comprising: 
a conductive trace having a first surface and an opposing second surface (conductive trace 40 in layer 300, Figure 7); 
a first conductive via in a first dielectric layer, wherein the first conductive via is in contact with the first surface of the conductive trace (first conductive via 50, first dielectric layer 200, Figure 7); and 
a second conductive via in a second dielectric layer, wherein the second conductive via is in contact with the second surface of the conductive trace, wherein the second dielectric layer is on the first dielectric layer (second conductive via 40, second dielectric layer 400, Figure 7), and 
wherein the first conductive via, the second conductive via, and the conductive trace have a same width between 0.5 µm and 25 µm (Column 6, Lines 39-41 and Column 7, Lines 1-2. Please note that the term in contact without further definition does not require direct physical contact.  Please note that the term “a width” without further defining it to be relative to the first/second surface allows for any directional measurement of the element to be considered a “width”).
a die, wherein the die is coupled to the second conductive via by first-level interconnects (die 15, first-level interconnects 75, Figure 7); and 
a circuit board coupled to the microelectronic assembly (circuit board 5, Figure 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al.(U.S. 2021/0267043) as applied to claim 1 above, further in view of Gopalraja et al. (U.S. 6,274,008).
Regarding Claim 2, Yoo et al. discloses the limitations of Claim 1 and further discloses that the vias and conductive traces  are formed using electroplating (Paragraph 274-275) but do not explicitly disclose a seed layer on the first surface of the conductive trace. However Gopalraja discloses that it is well known in the art to form conductive traces using electroplating and that the use of a seed layer in electroplating enhances layer nucleation (Gopalraja, Column 4, Lines 24-30).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form a seed layer on the first surface of the conductive trace in Yoo et al. in order to form a conductive trace that has good nucleation (Gopalraja, Column 4, Lines 24-30).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al.(U.S. 2021/0267043) as applied to claim 1 above, and further in view of (Scholler et al. (U.S. 5,652,609).
Regarding Claim 4, Yoo et al. discloses the limitations of Claim 1 and further discloses that the first dielectric layer includes a polyimide (Paragraph 158) but do not explicitly disclose that the first dielectric layer includes a photo-imageable dielectric. Scholler et al. discloses that photo-imageable polyimide materials are preferable and suitable for use as substrates (Scholler et al., Column 4, Lines 7-10).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form the first dielectric layer to include a photo-imageable dielectric in Yoo et al. in view of Scholler et al. in order to form the dielectric layer from a suitable material.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), see MPEP 2144.07)
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al.(U.S. 2021/0267043) as applied to claim 1 above, and further in view of Scannell (U.S. 9,674,939).
Regarding Claim 6, Yoo et al. discloses Claim 1 and further discloses wherein the conductive trace is a first conductive trace, further comprising: 
a third conductive via in the first dielectric layer (third conductive via V4, first dielectric layer 211, Figure 3); 
a second conductive trace having a first surface and an opposing second surface, wherein the third conductive via is in contact with the first surface of the second conductive trace (second conductive trace 221, Figure 3); and 
a fourth conductive via in the second dielectric layer, wherein the fourth conductive via is in contact with the second surface of the second conductive trace (further conductive via V6, Figure 3). 
They further disclose that an inter-via spacing between the first conductive via and the third conductive via is between 0.5µm and 25µm (Paragraph 456) but they do not explicitly disclose that an inter-trace spacing between the first conductive trace and the second conductive trace is between 0.5 µm and 25 µm. Scannell discloses a similar device wherein adjacent first via/first conductive trace/second via and third via/second conductive trace/fourth via stacks have inter-trace spacing between 0.5µm and 25µm (Scannell, first/third vias in layer 200, first/second conductive traces in layer 300, second/further vias in layer 400, Figure 7, Column 6, Lines 46-53) and discloses that this device can be optimized to result in a more compact system, enhanced yield (Scannell, Column 12, Lines 59-67). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form an inter-trace spacing between the first conductive trace and the second conductive trace is between 0.5 µm and 25 µm in Yoo et al. in view of Scannell in order to optimize a device to result in a more compact system, enhanced yield (Scannell, Column 12, Lines 59-67.  The conductive traces have a spacing of 10nm to 10µm vias given with sufficient specificity, which overlap the claimed range, see MPEP 2131.03.).  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Scannell (U.S. 9,674,939) as applied to claim 10 above, and further in view of Scholler et al. (U.S. 5,652,609).
Regarding Claim 13, Scannell discloses the limitations of Claim 10 but do not explicitly disclose that the first dielectric layer includes a photo-imageable dielectric. Scholler et al. discloses that photo-imageable polyimide materials are preferable and suitable for use as substrates (Scholler et al., Column 4, Lines 7-10).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form the first dielectric layer to include a photo-imageable dielectric in Scannell in view of Scholler et al. in order to form the dielectric layer from a suitable material.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), see MPEP 2144.07)
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Scannell (U.S. 9,674,939) as applied to claim 10 above, and further in view of Ikeda et al. (U.S. 8,242,379).
Regarding Claim 14, Scannell discloses the limitations of Claim 10 but does not explicitly disclose that the first conductive via is coupled to a ground plane. Ikeda et al. discloses a similar device wherein a first conductive via is embedded with a ground plane (Ikeda et al., first via  24, ground plane 24G, Figure 13 Column 12 Lines 55-65) and further disclose that the use of a ground plane improves electrical characteristics of the device (Ikeda et la., Column 12, Lines 55-65).  Furthermore, it is well established in the art to use interposers to connect a device to a ground plane. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to couple the first conductive via to a ground plane in Scannell in view of Ikeda et al. in order to improve electrical characteristics of the device (Ikeda et al., Column 12, lines 55-65) and because it was well established in the art to couple vias to ground planes.  
Regarding Claim 15, Scannell discloses the limitations of Claim 10 but does not explicitly disclose that the first conductive via is coupled to a power plane. Ikeda et al. discloses a similar device wherein a first conductive via is embedded with a power plane (Ikeda et al., first via  24, power plane 24S, Figure 13 Column 12 Lines 55-65) and further disclose that the use of a power plane improves electrical characteristics of the device (Ikeda et la., Column 12, Lines 55-65).  Furthermore, it is well established in the art to use interposers to connect a device to a power plane. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to couple the first conductive via to a power plane in Scannell in view of Ikeda et al. in order to improve electrical characteristics of the device (Ikeda et al., Column 12, lines 55-65) and because it was well established in the art to couple vias to power planes.  
Regarding Claim 16, Scannell discloses the limitations of Claim 10 but does not explicitly disclose that the first conductive via is coupled to a first ground plane and the second conductive via is coupled to a second ground plane. Ikeda et al. discloses a similar device wherein a first conductive via and second conductive via are embedded with a first ground plane and second ground plane (Ikeda et al., first via 24, second via 24, first ground plane 24G2, second ground plane 24G1, Figure 13 Column 12 Lines 55-65) and further disclose that the use of ground planes improves electrical characteristics of the device (Ikeda et la., Column 12, Lines 55-65).  Furthermore, it is well established in the art to use interposers to connect a device to ground planes. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form the device so that the first conductive via is coupled to a first ground plane and the second conductive via is coupled to a second ground plane in Scannell in view of Ikeda et al. in order to improve electrical characteristics of the device (Ikeda et al., Column 12, lines 55-65) and because it was well established in the art to couple vias to ground planes.  
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Scannell (U.S. 9,674,939) as applied to claim 17 above, and further in view of Scholler et al. (U.S. 5,652,609).
Regarding Claim 18, Scannell discloses the limitations of Claim 17 but do not explicitly disclose that the first dielectric layer includes a photo-imageable dielectric. Scholler et al. discloses that photo-imageable polyimide materials are preferable and suitable for use as substrates (Scholler et al., Column 4, Lines 7-10).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form the first dielectric layer to include a photo-imageable dielectric in Scannell in view of Scholler et al. in order to form the dielectric layer from a suitable material.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), see MPEP 2144.07)
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Scannell (U.S. 9,674,939) as applied to claim 17 above, and further in view of Zhang et al. (U.S. 9,806,011).
Regarding Claim 19, Scannell discloses the limitations of Claim 17 but do not explicitly disclose that the circuit board is a motherboard. Zhang et al. discloses a similar device wherein a microelectronic assembly is mounted on a motherboard (Zhang et al., microelectronic assembly 150, motherboard 180, Figure 1a, Column 2, Lines 63-68). Furthermore it is well established in the art to mount microelectronic assemblies on motherboards in order to form operational devices. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form the circuit board as a motherboard in Scannell in view of Zhang et al. in order to form an operational device. Furthermore, it has been held that a conclusion of obviousness can be drawn from “combining prior art elements according to known methods to yield predictable results,” such as forming a circuit board as a motherboard, in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007).
Regarding Claim 20, Scannell discloses the limitations of Claim 17 but do not explicitly disclose that the computing device is a portable computer device. Zhang et al. discloses a similar device wherein a microelectronic assembly mounted on a circuit board forms a portable computer device (Zhang et al., microelectronic assembly 150, motherboard 180, portable computer device 100, Figure 1a, Column 2, Lines 25-34). Furthermore it is well established in the art to use microelectronic assemblies in  portable computer devices in order to form operational devices. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form the computing device to be a portable computer device in Scannell in view of Zhang et al. in order to form an operational device. Furthermore, it has been held that a conclusion of obviousness can be drawn from “combining prior art elements according to known methods to yield predictable results,” such as forming a computing device to be a portable computer device, in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (U.S. 10,128,179) discloses a microelectronic assembly comprising offset vias.
Toyoda et al. (U.S. 7,371,974) discloses a microelectronic assembly comprising aligned and offset vias.
Smooha (U.S. 5,969,421) discloses a microelectronic assembly comprising offset vias.
Liu (U.S. 10,276,396) discloses a microelectronic assembly comprising aligned vias.
Kamiyama et al. (U.S. 7,800,227) discloses a microelectronic assembly comprising offset vias.
Kang (U.S 10,535,534) discloses a microelectronic assembly comprising aligned and offset vias.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Abbigale Boyle whose telephone number is 571-270-7919.  The Examiner can normally be reached from 11 A.M to 7 P.M., Monday through Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Zandra Smith, can be reached at 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance form a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


					Abbigale Boyle 
Examiner, Art Unit 2816
/ABBIGALE A BOYLE/Examiner, Art Unit 2816                                                                                                                                                                                                        

/MARK W TORNOW/Primary Examiner, Art Unit 2891